United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40247
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO PRADO-MARTINEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-326-8
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Francisco Prado-Martinez has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Prado-Martinez

responds that his guilty plea was unknowing and involuntary

because of the alleged ineffective assistance of counsel.

     Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.    Counsel’s motion




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40247
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.

     We decline to address the ineffective assistance claims

raised by Prado-Martinez in this proceeding.     See United States

v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).     Our decision is

without prejudice to Prado-Martinez’s right to assert such claims

in a motion pursuant to 28 U.S.C. § 2255.   See Massaro v. United

States, 538 U.S. 500, 508 (2003); see also United States v.

Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).

     ANDERS MOTION GRANTED; APPEAL DISMISSED.